UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-690 (FLW)
i.

CONTINUANCE ORDER
RANDOLPH MCLEOD

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Ian
D. Brater, Special Assistant U.S. Attorney), and defendant Randolph McLeod

\

(by fenya min VJ eSt _, Esq.) for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed
through January 20, 2020 to permit defense counsel the reasonable time
necessary for effective preparation in this matter and to allow the parties to
conduct plea negotiations and attempt to finalize a plea agreement; and the
defendant being aware that he has the right to proceed to trial within 120 days
of his arrival in the receiving State (ie., this District) under the Interstate
Agreement on Detainers Act (“IADA”); and no prior continuances having been ~
entered; and the defendant having consented to this continuance and he
and/or his counsel having waived such right on his behalf with his counsel’s
concurrence in open court; and the United States having no opposition; and for
good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
(1) Plea negotiations may soon commence, and both the United
States and the defendant seek additional time to achieve successful resolution
of these negotiations, which would render any subsequent trial of this matter
unnecessary;

(2) The defendant requires time to review discovery, and prepare
and file appropriate motions, and otherwise prepare for trial;

(3) The defendant has consented to the aforementioned

continuance;

(4) The grant of a continuance will likely conserve judicial

resources; and

(5) Pursuant to the IADA, Article IV(c), good cause for this
continuance request has been shown and this continuance request of the
parties, including its length, is reasonable and necessary to allow the parties
sufficient time to resolve this case through plea negotiations.

IT IS, therefore, on this ard, of October, 2019,

ORDERED that the proceedings scheduled in the above-captioned
matter are continued under the Speedy Trial Act of 1974 and the IADA from
the date of this Order through and including January 20, 2020;

IT IS FURTHER ORDERED that the period from the date of this
Order through and including January 20, 2020 shall be excludable in
computing time under the Speedy Trial Act of 1974.

IT IS FURTHER ORDERED that the period from the date of this

Order through and including January 20, 2020 shall be excludable in
computing the 120 days within which the defendant is entitled to proceed to

OK FREDA L. Ua >

CHIEF JUDGE

trial under the IADA.

Form and entry consented to:

——

ad

 

Ilan D. Brater
Special Assistant U.S. Attorney

 

 

  

 

Rand Iph McLeod
Defendant
